


109 HRES 889 IH: Supporting the National Sexual Assault

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 889
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Reichert (for
			 himself, Mr. Poe,
			 Mr. Costa, and
			 Mr. Strickland) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Supporting the National Sexual Assault
		  Hotline (the Hotline) and commending the Hotline for counseling
		  and supporting 1,000,000 callers.
	
	
		Whereas it is estimated that a sexual assault occurs every
			 2.5 minutes in the United States and more than 200,000 Americans each year are
			 victims of sexual assault;
		Whereas one of every six women and one of every 33 men in
			 America have been victims of completed or attempted rape, according to the
			 United States Department of Justice;
		Whereas the Federal Bureau of Investigation, in its
			 Uniform Crime Reports, ranks rape second only to murder in the hierarchy of
			 violent crimes;
		Whereas research suggests that sexual assault victims who
			 receive counseling are more likely to report the assault to the police and to
			 participate in the prosecution of the offender;
		Whereas in June 2006 the National Sexual Assault Hotline
			 (the â€œHotlineâ€) helped its one millionth caller;
		Whereas the Hotline operates 24 hours per day, 365 days
			 per year, offering important free and confidential crisis intervention,
			 support, information, and referrals for victims of sexual assault and their
			 friends and families;
		Whereas the Hotline was created by the Rape, Abuse &
			 Incest National Network (â€œRAINNâ€), a 501(c)(3) non-profit corporation whose
			 headquarters are located in Washington, D.C.;
		Whereas the Hotline answered its first call on July 27,
			 1994, and operated solely with private funds for the first 10 years of its
			 existence;
		Whereas RAINN continues to operate the Hotline today, in
			 partnership with 1,100 local rape crisis centers in the 50 States and the
			 District of Columbia and with over 10,000 trained volunteers and staff, and in
			 collaboration with coalitions in each of the 50 States against sexual
			 assault;
		Whereas the Hotline helps an average of 11,000 people each
			 month and in 2005 helped 137,039 women, men, and children across the
			 Nation;
		Whereas the public education and outreach undertaken by
			 RAINN and local rape crisis centers have increased public awareness of sexual
			 violence and contributed to a 58 percent decline in crimes of sexual violence
			 since 1993;
		Whereas the Hotline has experienced a significant increase
			 in call volume as public awareness of sexual violence has grown, with calls to
			 the Hotline increasing by 43 percent since 2003;
		Whereas millions of Americans have learned of the services
			 available through the Hotline, thanks to the public service promotion
			 contributed by every national broadcast television network, a dozen cable
			 networks, and more than 1,000 radio stations, newspapers, and magazines;
			 and
		Whereas the Hotline serves as an outstanding example of a
			 successful partnership between the Federal Government, the private sector, and
			 individuals: Now, therefore, be it
		
	
		That the House of
			 Representativesâ€”
			(1)supports the
			 National Sexual Assault Hotline; and
			(2)commends the Hotline for counseling and
			 supporting 1,000,000 callers.
			
